Gileillan, C. J.
In this case the animals killed (sheep) were of a species that might be turned by a lawful fence. The evidence does not conclusively show that such a fence would not have turned them. It was therefore for the jury to find whether the failure of defendant to have along its road a fence such as the law requires was the cause of the injury. The error, if there was any, in excluding certain questions on cross-examination, was cured, for the subject-matter of such questions was fully gone into, not only by other witnesses, but by the plaintiff when he was recalled.
Order affirmed.